DETAILED ACTION
This office action is in response to the Patent Trail and Appeal Board Decision dated July 27, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 135-140, 143-146, and 148-156 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 49-54, 57-73, 94-99, and 102-112, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 74-93 and 113-134, directed to the invention(s) of Groups III and V do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, II, IV, and VI as set forth in the Office action mailed on May 23, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stefan O. Ochiana on October 26, 2021.

The application has been amended as follows: 
The claims have been amended as follows:
49. (Amended) A method for preventing or treating at least one symptom of Tourette syndrome in a human subject in need thereof, comprising administering to the subject a therapeutically-effective amount of a pharmaceutical composition comprising at least one cannabinoid or a salt thereof, and at least one N-acylethanolamine or a salt thereof, wherein the at least one cannabinoid is tetrahydrocannabinol (THC), and wherein the in a molar ratio of at least one cannabinoid and the at least one N-acylethanolamine between about 1:0.2 to about 1:2000, thereby preventing or treating the symptom.
55. (Canceled) 
56. (Canceled) 
72. (Amended) A dosage unit comprising a therapeutically-effective amount of a pharmaceutical composition comprising at least one cannabinoid or a salt thereof, and at least one N-acylethanolamine or a salt thereof, wherein the at least one cannabinoid is tetrahydrocannabinol (THC), and wherein the at least one cannabinoid and the at least one N-acylethanolamine is between about 1:0.2 to about 1:2000.

73. (Amended) A dosage unit consisting essentially of a therapeutically- effective amount of at least one cannabinoid or a salt thereof, and at least one N- acylethanolamine or a salt thereof, wherein the at least one cannabinoid is tetrahydrocannabinol (THC), and wherein the at least one cannabinoid and the at least one N- acylethanolamine is between about 1:0.2 to about 1:2000.
74. (Canceled) 
75. (Canceled) 
76. (Canceled) 
77. (Canceled) 
78. (Canceled) 
79. (Canceled) 
80. (Canceled) 

82. (Canceled) 
83. (Canceled) 
84. (Canceled) 
85. (Canceled) 
86. (Canceled) 
87. (Canceled) 
88. (Canceled) 
89. (Canceled) 
90. (Canceled) 
91. (Canceled) 
92. (Canceled) 
93. (Canceled) 
94. (Amended) A method for preventing or treating emesis in a human subject in need thereof, comprising administering to the subject a therapeutically- effective amount of a pharmaceutical composition comprising at least one cannabinoid or a salt thereof, and at least one N-acylethanolamine or a salt thereof, wherein the at least one cannabinoid is tetrahydrocannabinol (THC), and wherein the at least one cannabinoid and the at least one N-acylethanolamine is between about 1:0.2 to about 1:2000, thereby preventing or treating the emesis.
100. (Canceled) 
101. (Canceled) 

114. (Canceled) 
115. (Canceled) 
116. (Canceled) 
117. (Canceled) 
118. (Canceled) 
119. (Canceled) 
120. (Canceled) 
121. (Canceled) 
122. (Canceled) 
123. (Canceled) 
124. (Canceled) 
125. (Canceled) 
126. (Canceled) 
127. (Canceled) 
128. (Canceled) 
129. (Canceled) 
130. (Canceled) 
131. (Canceled) 
132. (Canceled) 
133. (Canceled) 
134. (Canceled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 49-54, 57-73, 94-99, 102-112, 135-140, 143-146, and 148-156 are allowed in view of the Patent Trail and Appeal Board Decision dated July 27, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 49-54, 57-73, 94-99, 102-112, 135-140, 143-146, and 148-156 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RR/             Examiner, Art Unit 1628 

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628